Citation Nr: 0808198	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and manic depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
a psychiatric disability, to include bipolar disorder and 
manic depression.  The veteran filed a notice of disagreement 
(NOD) in April 2002, and the RO issued a statement of the 
case (SOC) in April 2002.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in May 2002.

In a January 2003 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder and manic depression, and denied entitlement 
to a rating in excess of 30 percent for bronchitis.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 Order, the Court granted a Joint Motion for Remand filed 
by the parties, vacating the Board's January 2003 decision as 
to the denial of service connection for psychiatric disorder, 
to include bipolar disorder and manic depression, and 
remanding that matter to Board for compliance with the Joint 
Motion.  Also in the February 2004 Order, the Court dismissed 
the matter of the veteran's entitlement to a rating in excess 
of 30 percent for bronchitis.

In April 2004 and January 2006, the Board remanded the claim 
for service connection for a psychiatric disability, to 
include bipolar disorder and manic depression to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  

In a June 2006 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder and manic depression.  The veteran appealed 
this decision to the Court.  In an October 2007 Order, the 
Court granted a Joint Motion for Remand filed by the parties, 
vacating the Board's June 2006 decision.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.
REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

VA's duty to assist requires that efforts to obtain records 
maintained by a Federal agency, such as VA, must continue 
until the records are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002).  

Further, if, after continued efforts to obtain Federal 
records, VA concludes that it is reasonably certain that the 
records do not exist or further efforts to obtain them would 
be futile, VA will provide the claimant with oral or written 
notice of that fact.  The notice must contain the following 
information:  (1) the identity of the records VA was unable 
to obtain; (2) an explanation of the efforts VA made to 
obtain the records; (3) a description of any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records 
that VA was unable to obtain; and (4) a notice that the 
claimant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e) (2007).  

In this case, in his April 2001 claim for service connection 
for manic depression, the veteran requested that VA request 
all treatment records from the Highland Drive VA Medical 
Center (VAMC).  In an August 2001 letter, the RO requested 
more specific dates of treatment at the Highland Drive VAMC.  
In a VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) received 
in September 2001, the veteran reported that he had been seen 
by several psychiatrists and prescribed medications at 
Highland Drive in 1969 to 1970, and had been treated and 
prescribed medication at Highland Drive in 1977.  

The record reflects that, in November 2001, the RO made a 
request to the University Drive VAMC for records from the 
Highland Drive VAMC from 1969, 1970, and 1977.  In the same 
month, the University Drive VAMC submitted an appointment 
list for the date range from January 1969 to November 2001, 
reflecting appointments from June 2000 to November 2001.  The 
response noted that it had been recorded that the veteran had 
inactive records from January 19, 1977, which were retired in 
June 1981, but, with no accession or location number 
recorded, these records could not be retrieved.  The March 
2002 rating decision noted that a request had been made for 
records of treatment from the Highland Drive VAMC from 1969, 
1970, and 1977, but that the response was that there were 
inactive records from January 1977 which had been retired and 
could not be retrieved.  

In an October 2004 statement, the veteran reiterated that he 
was treated at the Highland Drive VAMC shortly after leaving 
service.  He stated that he had tried to obtain the records 
of his treatment in 1969 and 1970, but had been told that the 
records were sent to Texas to be computerized.  He added that 
he had been told by an individual from the Texas Medical 
Record Department warehouse that he could not track down the 
records.  

In the Joint Motion, the parties specifically instructed that 
another attempt should be made to locate the veteran's 
medical records from 1969, 1970, and 1977, noting that only 
one attempt had been made to obtain these records, and that 
no explanation was given as to whether it was possible to 
obtain an accession or location number.  See Joint Motion, at 
5-6.  Further, the parties added that, even if VA had 
exhausted all possible avenues for obtaining the relevant 
records, there was no evidence that provided the veteran with 
notice of the futility of additional searches.  See Joint 
Motion, at 5.    

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim). 

The above findings require that the Board remand the claim so 
that the RO can again seek to obtain the records of VA 
treatment from the Highland Drive VAMC from 1969, 1970, and 
1977, and, if VA concludes that these records do not exist, 
or further efforts to obtain the records would be futile, the 
RO must provide the veteran and his representative with 
appropriate notice pursuant to 38 C.F.R. § 3.159(e).  

Review of the claims file reveals that there may be other 
pertinent Federal records outstanding.  In this regard, 
during VA examination in May 2005, the examiner noted that 
the veteran had been followed by Dr. Dougherty since August 
2002, and that his most recent evaluation was in April 2005.  
In a statement received in October 2005, the veteran reported 
that he had been treated for three years by Dr. Dougherty 
from Highland Drive.  The claims file currently includes 
outpatient treatment records from the Highland Drive VAMC 
dated from May 2000 to November 2001.  Therefore, the record 
reflects that more recent records from the Highland Drive 
VAMC are available.  Further, the Board notes that the 
veteran was also treated at the Greensburg Outpatient Clinic 
(OPC) in October 2001.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Greensburg OPC, since October 2001, and from the 
Highland Drive VAMC, since November 2001, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.   

Also, during the May 2005 VA examination, the examiner noted 
that the veteran had been denied Social Security since he had 
maintained employment over the years, but added that this was 
currently in the appeal process.  However, no records 
regarding a claim for disability benefits with the Social 
Security Administration (SSA) have been associated with the 
claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decisions 
regarding the claim for disability benefits pertinent to the 
claim for service connection for a psychiatric disability, to 
include bipolar disorder and manic depression, as well as 
copies of all medical records underlying those 
determinations, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further VA examination, 
if appropriate) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all records of treatment 
for a psychiatric disability from the 
Highland Drive VAMC from 1969, 1970, and 
1977.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

If any records sought are not obtained, 
the RO should notify the veteran, and his 
representative, of the records that were 
not obtained, and explain the efforts 
taken to obtain them, and describe 
further action to be taken, in accordance 
with 38 C.F.R. § 3.159(e) (cited to 
above).  

2.  The RO should obtain from the 
Greensburg OPC and Highland Drive VAMC 
all records of evaluation and/or 
treatment for a psychiatric disability 
since October and November 2001, 
respectively.    

3.  The RO should obtain from the SSA a 
copy of any decision(s) regarding the 
veteran's claims for disability benefits, 
pertinent to the claim for service 
connection for a psychiatric disability, 
to include bipolar disorder and manic 
depression, as well as copies of all 
medical records underlying those 
determinations.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disability, to include 
bipolar disorder and manic depression, 
that is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claim on appeal, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

